 

FOURTH AMENDMENT TO ACCOUNT PURCHASE AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”), dated as of June 13, 2013, is entered
into by and between DIAMOND STAFFING SERVICES, INC., a Delaware corporation (the
“Customer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its
participants, successors and assigns, “WFBC”).

RECITALS

A.

The Customer and WFBC are parties to an Account Purchase Agreement, dated as of
January 31, 2011 (as amended or otherwise modified from time to time, the
“Account Purchase Agreement”).

B.

The Customer has requested that certain amendments be made to the Account
Purchase Agreement, which WFBC is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.

Defined Terms.  Capitalized terms used in this Amendment which are defined in
the Recitals above shall have the same meanings as defined in such Recitals,
unless otherwise defined herein.  Capitalized terms used in this Amendment which
are defined in the Account Purchase Agreement shall have the same meanings as
defined in the Account Purchase Agreement, unless otherwise defined herein.

2.

Amendments to Account Purchase Agreement.

(a)

Section 2.55 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.55            “Affiliate Account Purchase Agreements” means (a) the Account
Purchase Agreement by and between Insurance Overload Services, Inc. and WFBC
dated as of August 27, 2010, (b) the Account Purchase Agreement by and between
Corporate Resource Development Inc. and WFBC dated as of November 2, 2010, (c)
the Amended and Restated Account Purchase Agreement by and between TS Staffing
Services, Inc. and WFBC dated as of November 21, 2011, and (d) the Account
Purchase Agreement by and between Accountabilities, Inc. and WFBC dated as of
June 13, 2013.”

(b)

Exhibit A to the Account Purchase Agreement is hereby amended and restated to
read in its entirety as set forth on the Exhibit A to this Amendment.

(c)

No Other Changes.  Except as explicitly amended by this Amendment, all of the
terms and conditions of the Account Purchase Agreement shall remain in full
force and effect.





--------------------------------------------------------------------------------

 

 

(d)

Conditions Precedent.  This Amendment shall be effective when WFBC shall have
received an executed original hereof and such other matters as WFBC may require,
each in substance and form acceptable to WFBC in its reasonable discretion. 

(e)

Representations and Warranties.  The Customer hereby represents and warrants to
WFBC as follows:

(f)

The Customer has all requisite power and authority to execute and deliver this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by the Customer and constitute the legal, valid and binding obligation of the
Customer, enforceable in accordance with its terms.

(g)

The execution, delivery and performance by the Customer of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Customer, or the articles of
incorporation or by-laws of the Customer, or (iii) result in a breach of or
constitute a default under any agreement, lease or instrument to which the
Customer is a party or by which it or its properties may be bound or affected.

(h)

All of the representations and warranties contained in the Account Purchase
Agreement are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

(i)

References.  All references in the Account Purchase Agreement to “this
Agreement” shall be deemed to refer to the Account Purchase Agreement as amended
hereby; and any and all references in any of the Related Documents to the
Account Purchase Agreement shall be deemed to refer to the Account Purchase
Agreement as amended hereby.

(j)

No Waiver.  The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any default or Event of Termination under the Account Purchase Agreement or a
waiver of any breach, default or event of default under any Related Document or
other document held by WFBC, whether or not known to WFBC and whether or not
existing on the date of this Amendment.

(k)

Release.  The Customer and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges WFBC, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, attorneys, agents and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether



            2



--------------------------------------------------------------------------------

 

 

arising in law or equity or upon contract or tort or under any state or federal
law or otherwise, which the Customer or such Guarantor has had, now has or has
made claim to have against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

(l)

Costs and Expenses.  The Customer hereby reaffirms its agreement under the
Account Purchase Agreement to pay or reimburse WFBC on demand for all costs and
expenses incurred by WFBC in connection with the Account Purchase Agreement and
the Related Documents, including without limitation all disbursements and
reasonable fees of counsel.  Without limiting the generality of the foregoing,
the Customer specifically agrees to pay all disbursements and fees of counsel to
WFBC for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  The Customer acknowledges and agrees that WFBC may charge such fees and
disbursements to the Collected Reserve Account.

(m)

Miscellaneous.  This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Manually executed counterparts of the signature pages of this Amendment and the
Acknowledgment and Agreement of Guarantors may be delivered by the parties
electronically so long as transmitted pages are reproducible on paper medium
upon receipt.  Each party is duly authorized to print any executed signature
page so received and attach it to this Amendment and the Acknowledgment and
Agreement of Guarantors, whereupon this Amendment and the Acknowledgment and
Agreement of Guarantors shall be deemed to have been duly executed and delivered
by the transmitting party and the paper copy of this Amendment and the
Acknowledgment and Agreement of Guarantors assembled by the recipient with such
signature page attached shall be deemed an original for all purposes, absent
manifest error or bad faith.  This Amendment and the Acknowledgment and
Agreement of Guarantors shall be governed by and construed in accordance with
the substantive laws (other than conflict laws) of the State of Colorado.  The
parties hereby (a) consent to the personal jurisdiction of the state and federal
courts located in the State of Colorado, and any appellate court from which any
appeals therefrom are available, in connection with any controversy related to
this Amendment or the Acknowledgment and Agreement of Guarantors; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by any party in connection with this Amendment and the
Acknowledgment and Agreement of Guarantors may be venued in the state or federal
courts located in the City and County of Denver, Colorado; and (d) agree that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(n)

WAIVER OF JURY TRIAL.  THE CUSTOMER, EACH GUARANTOR AND WFBC HEREBY IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY
OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT OR THE ACKNOWLEDGMENT
AND AGREEMENT OF GUARANTORS.

 [The remainder of this page intentionally left blank.]

 

            3



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:            /s/ Scott Doyle                                    
Name:  Scott Doyle
Its:  Authorized Signatory

DIAMOND STAFFING SERVICES, INC.

 

 

 

By:              /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

 

Signature Page to

Fourth Amendment to Account Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

Each of the undersigned, each a guarantor of the debts, obligations and
liabilities of Diamond Staffing Services, Inc., a Delaware corporation  (the
“Customer”) to Wells Fargo Bank, National Association (together with its
participants, successors and assigns, “WFBC”), pursuant to (a) a Continuing
Guaranty by Robert Cassera in favor of WFBC, dated as of August 27, 2010, (b) an
Amended and Restated Continuing Guaranty by Corporate Resource Services, Inc. in
favor of WFBC, dated as of November 21, 2011, (c) a Continuing Guaranty by
Corporate Resource Development Inc. in favor of WFBC, dated as of August 27,
2010, (d) a Continuing Guaranty by Insurance Overload Services, Inc. in favor of
WFBC, dated as of August 27, 2010, and (e) a Continuing Guaranty by TS Staffing
Services, Inc. in favor of WFBC, dated as of November 21, 2011 (each of the
foregoing as amended or otherwise modified from time to time, a “Guaranty”),
 hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to
the terms (including without limitation the release by each of the undersigned
set forth in the Amendment) and execution thereof; (iii) reaffirms all
obligations to WFBC pursuant to the terms of his or its Guaranty; and
(iv) acknowledges that WFBC may amend, restate, extend, renew or otherwise
modify the Account Purchase Agreement and any debts, obligations, liabilities or
agreement of the Customer, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under his or
its Guaranty for all of the Customer’s present and future debts, obligations and
liabilities to WFBC.

 

 

 

/s/ Robert Cassera                        

Robert Cassera

CORPORATE RESOURCE
SERVICES, INC.


 

By:              /s/ Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

 

CORPORATE RESOURCE DEVELOPMENT INC.


 

By:              /s/ Michael Golde                        
Name:  Michael Golde

Its:  Chief Financial Officer

 

INSURANCE OVERLOAD
SERVICES, INC.


 

By:              /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

TS STAFFING SERVICES, INC.

 

 

By:              /s/ Michael Golde            

Name:  Michael Golde

Its:  Chief Financial Officer

 

 

Signature Page to

Acknowledgment and Agreement of Guarantors

Fourth Amendment to Account Purchase Agreement



--------------------------------------------------------------------------------

 

 

Exhibit A

To

Account Purchase Agreement

 

Legal Names, Trade Names, DBAs and other Fictitious Names

 

Legal Name and Jurisdiction

Trade Name, DBA Or Fictitious Name Used

Date Of First Use Of Trade Name, DBA Or Fictitious Name; How Acquired

State(s) in which Trade Name, DBA or Fictitious Name is registered

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CA COUNTIES: LOS ANGELES, NAPA, SACRAMENTO, SAN JOAQUIN, SOLANO

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CO - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

CT- SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

DE - KENT COUNTY

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

FL - MULTIPLE COUNTIES

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

NJ - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

CRS - Corporate Resource Services

Pending 5.30.13

PA - SOS

ACCOUNTABILITIES INC.,

a Delaware Corporation

Corporate Resource Services

Feb-13

WA - SOS

Corporate Resource Development Inc., a Delaware corporation

Accounteknology Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Aldan Troy Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

B. Barnes Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Corporate Resource Dev Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

CRD Staffing

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Creative Network Systems

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Decorum Consulting Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Diversity Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Diversity Services Of Dc

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

F.S.I. Services

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

H R Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

J.D. & Tuttle Hospitality Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Lerner, Cumbo & Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

On The Marks Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Park Avenue Design Placement

Assumed Name

Certificate Filed On

4-Nov-11

New York County

Corporate Resource Development Inc., a Delaware corporation

Paulson Search

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

People

Finders Plus

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Personnel Specialist

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Prompt Personnel Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Pyramid

Staffing Service

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

RWP Solutions

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Searchpoint 1

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Segue Search

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Segue Search

Of Connecticut

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staff "One"

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staff Design

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staffing Remedies

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Staffing Unlimited.Com

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Strategic Resources Staffing

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Synergy Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

TDF Consulting Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Temporary Alternatives

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Temporary Services

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Drayer Search Group

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Employment Source Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Gold Standard

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Miller Cang Agency

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Professionals Personnel

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Source

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Source (Barneys)

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

The Tuttle

Agency Inc.

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Triangle Personnel Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Troy Associates

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle Agency Of Pennsylvania

Assumed Name Certificate Filed On June 15, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle Hospitality

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

Corporate Resource Development Inc., a Delaware corporation

Tuttle In-House Staff

Assumed Name Certificate Filed On Or About November 18, 2011

New York County

 

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/26/2013

CT- SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/13/2013

DE - KENT COUNTY

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/18/13

FL - MULTIPLE COUNTIES

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 3/15/13

GA - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/25/13

NC - Wake County

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

NJ - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 4/8/13

NV - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

NY - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 3/5/13

VA - SOS

Corporate Resource Development Inc., a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

WA - SOS

Diamond Staffing Services, Inc.,

a Delaware corporation

Cameo Personnel Systems

Assumed Name Certificate Filed On April 18, 2011

New Jersey

Diamond Staffing Services, Inc.,

a Delaware corporation

Corporate Resource Services

Still Pending As Of 5.30.13

Texas

Diamond Staffing Services, Inc.,

a Delaware corporation

CRS

Pending

Texas, City of Irving

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, County of Riverside

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 2, 2012

New York County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, County of San Bernardino

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 3, 2012

Delaware, Kent County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line Staffing

Assumed Name Certificate Filed On August 6, 2012

California, Orange County

Diamond Staffing Services, Inc.,

a Delaware corporation

Top Line

Staffing

Assumed Name Certificate Filed On

19-Apr-11

NJ State

 

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.29.13

AZ SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 2/19/13

CA COUNTIES: ALAMEDA, LOS ANGELES, ORANGE AND SAN BERNARDINO

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/19/2013

CT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

DC SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

DE - Kent County

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed Multiple Counties

FL

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

GA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

IA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/21/13 -

IL SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

IN SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 5/24/13 -

MA COUNTIES OF Chelmsford, Clinton, Leominster, Milford, New Bedford,
Somerville, Boston and Webster

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/28/13 -

MD SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

ME SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

MI SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

NC - Wake County

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

NJ SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/14/13

NY SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

OH SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

OR SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

PA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Pending 5.30.13

RI SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4.12.13

SC SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4/12/13

TX SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/18/13

UT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 4/8/13

VA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Pending 5.30.13

VT SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

Corporate Resource Services

Filed 3/13/13

WA SOS

Diamond Staffing Services, Inc.,

a Delaware Corporation

CRS - Corporate Resource Services

Filed 5.30.13

WV SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

AZ

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed February 2013

CA COUNTIES: ALAMEDA, LOS ANGELES, ORANGE AND SAN BERNARDINO

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

CO

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

CT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

DC SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

DE SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

FL

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/15/13

GA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/18/13

IA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

IL SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

IN SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Pending 5.24.13

KS SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

KY SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

LA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/22/13

MA - City of Boston

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MD SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

ME SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MN - State & Pubs in Hennaing City complete

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

MO SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NC - Filed Wake County

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NJ SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Pending 5.24.13

NM SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 4/10/13

NV SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

NY SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

OH SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

OR SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

PA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

RI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 4/12/13

SC SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

TN SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2/15/13

TX SOS & Harris County

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/18/2013

UT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 3/5/13

VA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

VT SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WA SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WI SOS

Insurance Overload Services, Inc.          (a Delaware Corporation)

Corporate Resource Services, Insurance Overload Staffing

Filed 2013

WV SOS

 

STS Group, Inc., a Florida Corporation

Ser Professional Services

Assumed Name Certificate Filed On April 28, 2008;

Registered Fictitious Name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

Sts Solutions, Inc.

Assumed Name Certificate Filed On  September 9, 2008;

Registered Fictitious Name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

Tri-State Employment

Services, Inc.

Assumed Name Certificate Filed On January 30, 2003;

Registered Fictitious Name

Florida – Multiple Counties

 

TS Staffing Services, Inc.,

a Texas corporation

[Intentionally Left Blank]

Although Not A DBA, Effective November 10, 2011, TS Staffing Corp.

Merged Into TS Staffing Services, Inc., A TX Corp., Which Was The Surviving
Entity

 

 

TS Staffing Services, Inc.,

a Texas corporation

[Intentionally Left Blank]

Although Not A DBA, Effective November 10, 2011, TS Staffing Corp.

Merged Into TS Staffing Services, Inc., A TX Corp., Which Was The Surviving
Entity4

N/A

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

 

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

 

TS Staffing Services, Inc.,

a Texas corporation

Lumea

Assumed Name Certificate Filed On Or About October 5, 2012

Florida – Multiple Counties

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 5/16/13

AR SOS

TS Staffing Services, Inc.,
a Texas Corporation

Corporate Resource Services

Filed 4/5/13

AZ SOS

TS Staffing Services, Inc.

a Texas Corporation

Corporate Resource Services

Filed February 2013

CA counties of Los Angeles, Orange, San Bernardino and Ventura

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 1/3/2012

CO SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/26/13

CT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

DC SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/13/13

DE - Kent County

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/15/13

Florida – Multiple Counties

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/15/13

GA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/2013

HI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/18/13

IA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/19/13

ID SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.30.13

IL SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/19/13

IN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.24.13

KS SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2013

KY SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/22/17

MA - City of Boston Clerk

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/21/13

MD SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Pending 5.29.13

ME SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Filed 5/24/13 -

MI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

MN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

MO SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/10/13

MS SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/20/13

MT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 2/25/13

NC SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending Name Conflict

NH SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

NJ SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/8/13

NV SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/13

NY SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/19/18

OH SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

OK SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services - CRS

Filed 5/24/13 -

OR SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.29.13

PA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Pending 5.24.13

RI SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/12/13

SC SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5/24/13 -

TN SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/21/13

TX SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

UT SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/5/2013

VA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 3/18/13

WA SOS

TS Staffing Services, Inc.,

a Texas Corporation

Corporate Resource Services

Filed 4/17/13

WI SOS

TS Staffing Services, Inc.,

a Texas Corporation

CRS - Corporate Resource Services

Filed 5.30.13

WV SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Alaska SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Alaska SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 25, 2012

Arizona SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 26, 2012

Arizona SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 9, 2012

Arkansas SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 1, 2012

Arkansas SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California – Orange County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California – Orange County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – San Bernardino Co.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – San Bernardino Co.

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 17, 2012

California – Ventura Co.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 18, 2012

California – Ventura Co.

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California Los Angeles County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

California Los Angeles County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Colorado SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Colorado SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Connecticut -  Old Say brook town Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Connecticut -  Old Say brook town Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

Florida

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On January 7, 2008;

Registered Fictitious Name Of TS Staffing Corp.; Acquired By Merger

Florida

TS Staffing Services, Inc.,

a Texas corporation

Personally Yours Services

Assumed Name Certificate Filed On Or About January 24, 2013

Florida – County of Broward,  West Palm Beach and Miami-Dade

TS Staffing Services, Inc.,

a Texas corporation

American Workforce

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

AWF

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

FER Restoration Services

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Florida SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Hawaii

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Hawaii

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Idaho SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Idaho SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Illinois - SOS

TS Staffing Services, Inc.,

a Texas corporation

Mercy Nursing

Assumed Name Certificate Filed On Or About October 3, 2012

Illinois – SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Illinois- SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Indiana - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Indiana - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Iowa - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 3, 2012

Iowa - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 9, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Minnesota SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Minnesota SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About March 29, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 16, 2012

Mississippi SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 16, 2012

Mississippi SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Missouri SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Missouri SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About February 16, 2012

New Hampshire - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 10, 2012

New Hampshire – SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

New Jersey – Dept of Revenue

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

New Jersey – Dept of Revenue

TS Staffing Services, Inc.,

a Texas corporation

Odyssey

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-Odyssey

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About December 16, 2011

New York - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

North Carolina County

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

North Carolina County

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 19, 2012

Ohio SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 19, 2012

Ohio SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Oklahoma SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Oklahoma SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

Oregon SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

Oregon SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 27, 2012

Pennsylvania SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 25, 2012

South Carolina SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 25, 2012

South Carolina SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Tennessee SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Tennessee SOS

TS Staffing Services, Inc.,

a Texas corporation

On Demand Staffing

Assumed Name Certificate To Be Filed On Or About November 23, 2011

Texas

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 4, 2012

Texas - HARRIS CO.

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 4, 2012

Texas - HARRIS CO.

TS Staffing Services, Inc.,

a Texas corporation

PBS

Assumed Name Certificate Filed On Or About January 4, 2012

Texas – Harris County

TS Staffing Services, Inc.,

a Texas corporation

People Business Solutions

Assumed Name Certificate Filed On Or About January 4, 2012

Texas – Harris County

TS Staffing Services, Inc.,

a Texas corporation

PBS

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

People Business Solutions

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About January 6, 2012

Texas - SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Utah SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 12, 2012

Utah SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

West Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About April 24, 2012

West Virginia SOS

TS Staffing Services, Inc.,

a Texas corporation

Tri-State Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Wisconsin SOS

TS Staffing Services, Inc.,

a Texas corporation

Ts Staffing

Assumed Name Certificate Filed On Or About May 30, 2012

Wisconsin SOS



A-1

 

--------------------------------------------------------------------------------

 

 



A-2

 

--------------------------------------------------------------------------------

 

 



A-3

 

--------------------------------------------------------------------------------

 

 



A-4

 

--------------------------------------------------------------------------------

 

 



A-5

 

--------------------------------------------------------------------------------

 

 



A-6

 

--------------------------------------------------------------------------------

 

 



A-7

 

--------------------------------------------------------------------------------

 

 



A-8

 

--------------------------------------------------------------------------------

 

 



A-9

 

--------------------------------------------------------------------------------

 

 



A-10

 

--------------------------------------------------------------------------------

 

 



A-11

 

--------------------------------------------------------------------------------

 

 



A-12

 

--------------------------------------------------------------------------------

 

 



A-13

 

--------------------------------------------------------------------------------

 

 



A-14

 

--------------------------------------------------------------------------------

 

 



A-15

 

--------------------------------------------------------------------------------

 

 



A-16

 

--------------------------------------------------------------------------------

 

 



A-17

 

--------------------------------------------------------------------------------

 

 



A-18

 

--------------------------------------------------------------------------------

 

 



A-19

 

--------------------------------------------------------------------------------

 

 



A-20

 

--------------------------------------------------------------------------------

 

 



A-21

 

--------------------------------------------------------------------------------

 

 



A-22

 

--------------------------------------------------------------------------------

 

 



A-23

 

--------------------------------------------------------------------------------

 

 



A-24

 

--------------------------------------------------------------------------------

 

 



A-25

 

--------------------------------------------------------------------------------

 

 



A-26

 

--------------------------------------------------------------------------------

 

 



A-27

 

--------------------------------------------------------------------------------

 

 



A-28

 

--------------------------------------------------------------------------------

 

 

 

 

 



A-29

 

--------------------------------------------------------------------------------